Citation Nr: 0620821	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-24 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from August 1992 to August 
2002..

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran failed to show for his Travel Board hearing 
scheduled in April 2006.


FINDING OF FACT

Chest pain due to a disease or injury has not been 
identified.


CONCLUSION OF LAW

Chest pain due to a disease or injury was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for chest 
pains.  The appellant was provided adequate notice as to the 
evidence needed to substantiate his claim.  In a VCAA letter 
of May 2003 the appellant was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant, what evidence the VA would attempt 
to obtain on his behalf, and what evidence was to be provided 
by him.  In addition, the appellant was informed of the 
specific law applicable to the claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  

The Board notes that the VCAA notice did not predate the 
initial rating decision.  However, in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d. 
1329 (2006), the Court noted that an error in the timing of 
the notice is not per se prejudicial and that to prove 
prejudice, the appellant had to claim prejudice with 
specificity.  In the present case, the Board finds that there 
was no prejudice to the appellant and any error in timing was 
harmless error.  Subsequent to the VCAA letter, a Decision 
Review Officer (DRO) decision was entered in July 2003.  The 
Court in Mayfield noted that there could be no prejudice with 
an error in the timing of the VCAA notice if its purpose of 
affording the claimant a meaningful opportunity to 
participate effectively in the processing of the claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The appellant 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  Regardless, any error in timing was 
cured by the July 2003 DRO decision.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in May 2003 specifically described the evidence needed 
to establish entitlement and requested that the appellant 
send the RO what it needs in conjunction with providing a 
description of evidence that would be relevant to the 
appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same  in a timely manner.  
The veteran was issued a specific Dingess letter in June 
2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records have been 
obtained.  The veteran was afforded a VA examination.  
Furthermore, a Travel Board hearing was scheduled to which 
the veteran did not report.  Therefore, the Board finds that 
the VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the veteran 
with the development of evidence is required, nor has the 
delayed notice of the VCAA resulted in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Initially, the Board notes the veteran did not engage in 
combat with the enemy.  Thus, he is not entitled to 
application of the provisions of 38 U.S.C.A. § 1154(b) (West 
2002).

The veteran alleges that his chest pain should be service 
connected as he experienced chest pains while in service and 
has continued to suffer from chest pains since separation 
from service.  After a careful review of the evidence of 
record the Board finds that the preponderance of the evidence 
is against a finding of service connection for chest pains.

The veteran was treated for chest pains while in service.  
Specifically in August 1996 the veteran was seen for lower 
chest pains which had been ongoing for 3 days.  He complained 
that the pain increased with deep breaths and during 
activity.  No diagnosis was entered.  In June 2001, the 
veteran again complained of chest pain.  He stated that the 
he would experience chest pain every time he ran.  He had 
been experiencing the chest pains for 2 weeks.  A diagnosis 
of chest pain-noncardiac origin, was entered.  In October 
2001, the veteran was seen for chest pains which he 
experienced when running.  He stated the pain would alleviate 
with rest.  An assessment of chest pain (unlikely cardiac), 
was entered.  

At a VA examination in July 2002, the veteran reported 
suffering from chest pains after running approximately 1 
mile.  The veteran denied radiation of pain, emesis, or 
lightheadedness.  It was noted that his chest pain was not 
attributed to any etiology and that he was receiving no 
treatment.  A diagnosis of atypical chest pain, was entered.

To the extent that the veteran has chest pain, there is no 
competent evidence that the chest pains are due to an 
underlying disease or injury.  The Federal Circuit has 
addressed the issue of pain without underlying disease or 
injury.  For veterans, basic entitlement to disability 
compensation derives from two statutes, 38 C.F.R. §§ 1110 and 
1131--the former relating to wartime disability compensation 
and the latter relating to peacetime disability compensation.  
Both statutes provide for compensation, beginning with the 
following words: "For disability resulting from personal 
injury suffered or disease contracted in the line of duty. . 
. ." 38 U.S.C. §§ 1110, 1131 (2005).  Thus, in order for a 
veteran to qualify for entitlement to compensation under 
those statutes, the veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty. Sanchez-Benitez v. 
Principi, 259 F.3d (Fed. Cir. 2001). 

Although the diagnosis of the July 2002 VA examiner was 
chronic chest pain:  diagnosed as atypical chest pain, at 
this time there is no competent evidence that the veteran has 
a disease or injury to account for his complaints.  At best, 
there is a complaint of pain without underlying pathology.  
In the absence of in-service disease or injury, service 
connection may not be granted.  Pain cannot be compensable in 
the absence of an in-service disease or injury to which the 
pain can be connected by medical evidence.  Such a "pain 
alone" claim must fail when there is no sufficient showing 
that pain derives from an in-service disease or injury.  See 
Sanchez-Benitez.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for a 
disability manifested by chest pains is denied.

ORDER

Service connection for chest pain is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


